FOR IMMEDIATE RELEASETSX/NYSE/PSE: MFC; SEHK: October 13, 2008 Manulife Financial Corporation releases key aspects of its financial position TORONTO – In light of unprecedented market volatility, Manulife Financial is releasing important information about key aspects of its financial position to reassure its stakeholders. “Manulife remains conservatively reserved, has a high quality balance sheet and strong and leading business franchises around the world” noted Dominic D’Alessandro, President and Chief Executive Officer.“We are well positioned to weather these difficult times and continue to build for the future”. Variable Annuities and Segregated Funds Manulife Financial is a provider of variable annuities and segregated funds in Canada, the United States and Asia. Typically, funds are deposited for investment in a basket of pre-approved funds where the investor would often receive a series of annual payments for a defined period. The bulk of these payments would be expected to occur between the next 7 to 30 years and the amounts paid prior to that period would be immaterial. In exchange for a fee and provided the annuity is held for a specified period of time, Manulife provides guaranteed benefits.
